453 F.2d 1367
In the Matter of WADSWORTH HOMES CO., Debtor.R. A. SNIDER and Mary Snider, his wife, Appellants,v.WADSWORTH HOMES CO., Debtor, Appellee.
No. 71-3004 Summary Calendar.**
United States Court of Appeals,Fifth Circuit.
Feb. 4, 1972.Rehearing Denied Feb. 28, 1972.

Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
Both the Section 68, 11 U.S.C.A. Sec. 108 (1953), and the Florida recoupment arguments advanced by the Sniders are controlled by the Referee's interpretation of the "construction agreement".  This interpretation is correct.


2
The Referee awarded the sum of 17.50 dollars to the Sniders, but failed to include this amount in the decretal portion of his order.  We direct the district judge to enter an order awarding this sum to the Sniders.  The judgment is affirmed and remanded.  See Local Rule 21.1a



**
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, 431 F.2d 409, Part I (5th Cir. 1970)
1a See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970).